Citation Nr: 0434346	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  92-54 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1965 to 
May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1999 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO), which 
increased the veteran's evaluation for PTSD to 30 percent 
effective May 10, 1999.  The veteran subsequently perfected 
this appeal.  

In April 2000, the Board in pertinent part denied an 
evaluation in excess of 30 percent for PTSD.  The veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court).  In a September 2000 Joint 
Motion for Remand, the parties indicated a remand was 
required for the Board to provide adequate reasons and bases 
regarding (1) the veteran's symptoms on the May 1999 VA 
examination and whether the veteran is entitled to a higher 
evaluation; (2) evidence concerning the veteran's 
unemployability; and (3) entitlement to an increased 
evaluation pursuant to 38 C.F.R. § 3.321.  By Order dated in 
October 2000, the Court vacated that portion of the Board's 
April 2000 decision that denied an evaluation in excess of 30 
percent for PTSD and remanded the matter for further 
consideration.  

In June 2001 and August 2003, the Board remanded this case 
for further development.  In July 2004, the RO increased the 
evaluation for PTSD to 50 percent effective May 10, 1999.  
Individual unemployability (IU) was granted effective 
September 24, 2002.  

Additional evidence pertinent to the issue on appeal was 
received subsequent to the August 2004 supplemental statement 
of the case (SSOC) and on review, the veteran did not 
explicitly waive consideration by the agency of original 
jurisdiction.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  It appears 
this additional evidence was originally received at the 
Appeals Management Center (AMC) in August 2004.  The claims 
folder, however, also contains an October 2004 memorandum 
from the veteran's representative reportedly forwarding 
additional evidence and requesting that the additional 
evidence be placed in the record and considered by the Board 
in conjunction with the pending claim.  The Board 
acknowledges that this memorandum contains another veteran's 
name, but notes it does have the veteran's correct claim 
number on it.  In light of the favorable decision to award 
the veteran an increased evaluation, the Board construes this 
correspondence as an implied waiver of RO jurisdiction and 
will proceed with the merits of the appeal.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.  

2.  Resolving reasonable doubt in the veteran's favor, his 
PTSD is currently manifested by occupational and social 
impairment with deficiencies in work, family relations, and 
mood due to depression, impaired impulse control, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and the inability to establish and maintain 
effective relationships; the veteran's PTSD is not productive 
of total occupational and social impairment.  

3.  The veteran is not frequently hospitalized due to his 
service-connected PTSD and the 70 percent evaluation awarded 
by this decision fully contemplates the impairment caused by 
his PTSD; thus, referral for an extraschedular evaluation is 
not warranted.  


CONCLUSION OF LAW

The schedular criteria for a 70 percent evaluation for PTSD, 
and no more, are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By letters dated in June 2001 and March 2004, VA advised the 
veteran of the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), of the evidence necessary to substantiate 
his claim for increase, and of his and VA's respective 
obligations with regard to obtaining evidence.  The March 
2004 letter specifically asked the veteran to send any 
evidence in his possession that pertained to his claim.  

The December 1999 statement of the case (SOC), the December 
2001 SSOC, and the August 2004 SSOC collectively notified the 
veteran of the laws and regulations pertaining to his claim 
for increase.  These documents also advised him of the 
evidence of record, the adjudicative actions taken, and of 
the reasons and bases for the decision.  

The claims folder contains treatment records from VA medical 
centers (VAMC) in the Bronx and Phoenix.  The veteran has not 
provided authorization for the release of private medical 
records.  The veteran was provided VA PTSD examinations in 
May 1999 and September 2001.  

Information in the 2002 VA outpatient records suggests that 
the veteran may have filed a claim with the Social Security 
Administration (SSA).  On review of the record, it is unclear 
whether a claim has been adjudicated or whether the veteran 
is currently in receipt of SSA disability benefits.  Without 
additional information, the Board concludes that it is not 
necessary to request records, if any, from SSA.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The veteran was originally granted service connection for 
PTSD in January 1988 and assigned a 10 percent evaluation 
effective January 20, 1987.  In August 1999, the evaluation 
was increased to 30 percent effective May 10, 1999.  In July 
2004, the evaluation was increased to 50 percent effective 
May 10, 1999.  The veteran argues that the currently assigned 
evaluation does not adequately reflect the severity of his 
disability.  He contends that he is entitled to a 100 percent 
schedular evaluation.  

A May 1999 VA psychiatry note indicates the veteran has a 
long history of substance dependence and multiple medical 
problems.  The Mississippi PTSD scale was administered and 
the veteran scored below the requirements for the PTSD 
program.  The veteran admitted to active substance abuse and 
an attempt was made to enroll him into a treatment program.  
The veteran indicated he needed a cigarette and did not 
return.  

Also in May 1999, the veteran underwent a VA mental disorders 
examination.  His claims folder and medical records were 
reviewed.  He reported multiple symptoms of PTSD including 
regular nightmares, waking flashbacks, talking and screaming 
in his sleep, lack of sleep, sleep interruption by insomnia 
and anxiety, few friends, and sporadic episodes of aggressive 
behavior.  His mood is depressed and he is often tearful and 
despondent.  He has lost interest in many of his former 
activities.  He recently experienced some personal losses.  
He last worked in 1995 and lost the job because of medical 
problems.  He has been unable to mobilize himself to seek 
additional employment.  

Mental status examination revealed the veteran was 
overweight, poorly groomed and somewhat disheveled.  He was 
anxious and tense and became tearful a number of times during 
the examination.  There were no signs of psychotic symptoms, 
substance abuse, or intoxication.  He was oriented and alert 
and expressed an interest in receiving PTSD treatment.  Final 
diagnoses included PTSD and major depression.  The Global 
Assessment of Functioning (GAF) scale score was reported as 
50.  

A July 2001 letter from the VA PTSD clinic indicates that the 
veteran attends PTSD stress management group.  He continues 
to suffer from insomnia and nightmares of combat.  He is 
hyperalert, irritable, and has many intrusive thoughts.  He 
is not able to work due to physical and psychological 
problems.  Outpatient records from VAMC Bronx show the 
veteran attended the PTSD stress management group from 
approximately July 2000 though September 2001.  

The veteran underwent a VA PTSD examination in September 
2001.  The claims folder was reviewed.  The veteran was 
arrested one time since his last VA examination.  He has been 
clean from drugs and alcohol for almost two years.  He 
reported that he was fired from his last job in 1995 due to 
being both physically and mentally unfit.  He has tried to 
volunteer at the VA.  He does not get along with people and 
this is also part of the reason he does not work.  He is 
currently separated from his wife and has no contact with his 
daughter from a prior marriage.  He is in contact with three 
of his aunts, one of whom he sees every three weeks.  He has 
two friends but does not feel comfortable going out with them 
and he seemed to have more friends when he did drugs.  He 
spends his time in bed at home, sleeping and watching 
television.  He sleeps three to four hours a day and five 
during the night with the assistance of medication.  

On mental status examination, the veteran presented as 
grossly obese with a disheveled appearance.  There was no 
evidence of impairment in thought process or communication 
and he denied hallucinations and delusions.  He did have some 
paranoid ideation, believing there was a drug dealer out to 
get him.  The examiner, however, noted that this may not be a 
delusion but may in fact be the case.  The veteran was able 
to establish good eye contact.  He denied suicidal ideation 
and admitted to only occasional homicidal ideation without 
plan or intent.  He seemed only minimally motivated to 
maintain personal hygiene and other activities of daily 
living.  He showers only occasionally and brushes his teeth 
regularly.  The veteran was oriented times three and there 
was no evidence of obsessive or ritualistic behavior.  Rate 
and flow of speech were unimpaired, although he did not seem 
to pronounce his words clearly.  He has panic attacks on 
average two to three times a week.  Mood was depressed and he 
has a problem with anger.  Judgment and insight were poor.  

The veteran currently attends group therapy once a week and 
takes Paxil and Ambien.  He was administered the Mississippi 
Scale for Combat Related PTSD and scored above the cut off 
for PTSD.  Diagnoses were PTSD; major depression by history; 
and alcohol and cocaine dependence in full remission.  The 
veteran's GAF was estimated at 50.  

Regarding the extent of the disability associated with the 
veteran's PTSD, the examiner indicated that this was a little 
difficult to discern.  The veteran lost his last job in 1995, 
but it seemed clear that this was not due to PTSD.  Rather, 
it was due to his medical problems and substance abuse.  The 
examiner indicated that it seemed apparent that the veteran 
has not returned to work primarily due to his medical 
problems, but on the other hand, he does not like to deal 
with people.  The veteran has lost most of his social 
contacts since he stopped using alcohol and drugs.  He 
recently separated from his wife and now lives with a 
roommate.  He does not see his friends very often and the 
examiner indicated that this was due to some extent to his 
PTSD.  

In February 2002, the veteran presented to the VAMC Phoenix 
requesting continuing treatment for PTSD.  He is currently 
living with his aunt and uncle and helping them with daily 
living needs.  He described sleep disturbances and 
hypervigilance.  On mental status examination, the veteran 
was cooperative and verbal.  Affect was somewhat dysthymic.  
There was no evidence of psychotic symptoms.  GAF was 
estimated at 35.  Records from approximately August 2000 
through December 2002 indicate the veteran attended trauma 
management group.  He returned on various occasions for 
medication follow up.  He reported more problems with anger 
management and medications were increased.  Objectively, the 
veteran was not psychotic.  The increased medications were 
helpful with mood, irritability, and sleep issues.  The 
veteran was very concerned with his physical problems.  

The veteran was seen for medication review in February 2004.  
He was doing okay on his current medications.  He was not 
psychotic and affect was dysthymic.  GAF remained at 35.  

A March 2004 statement from the veteran's aunt indicates that 
the veteran lives with her and her husband.  The veteran has 
a short fuse.  He is unable to cope with traffic situations, 
unable to accept rejection, and doesn't stay with one project 
very long.  He continues to have flashbacks and thrashes 
around while sleeping.  

An August 2004 VA PTSD note indicates that the veteran 
requested an updated statement regarding his PTSD.  He has 
had recurring problems with anger management even with the 
use of medications and counseling.  In the VA psychiatrist's 
opinion, the veteran remained unemployable and unable to 
manage a workplace setting due to his PTSD.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2004).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2004), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Pursuant to the general rating formula for mental disorders, 
a 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2004).  

A 70 percent evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

Regarding the evaluation of the impairment arising from the 
veteran's PTSD, it is clear that he does not possess all of 
the symptomatology consistent with a 70 percent evaluation.  
For example, there is no evidence of suicidal ideation, 
obsessional rituals which interfere with routine activities, 
near continuous panic, or speech intermittently illogical, 
obscure, or irrelevant.  The veteran's current 
symptomatology, however, includes nightmares, flashbacks, 
difficulty sleeping, depressed mood, irritability, neglect of 
personal appearance, and problems with anger management.  The 
veteran has difficulties dealing with other people.  His 
social contacts are very limited and he has no close family 
relationships.  His GAF is currently estimated as 35, 
indicative of major impairment in several areas.  Based on 
the August 2004 VA statement, the veteran is unable to manage 
a workplace setting due to his PTSD.  The decrease in the 
veteran's GAF score and the VA opinion regarding 
unemployability due to PTSD suggest a worsening of 
symptomatology.

Outpatient records indicate that increased medications are 
helping the veteran with his mood, irritability, and sleep 
problems.  Notwithstanding, he apparently still has problems 
with anger management.  Resolving reasonable doubt in the 
veteran's favor, the Board concludes that recent medical 
evidence supports a finding that the veteran has deficiencies 
in work, family relationships, and mood due to depression, 
impaired impulse control, neglect of personal appearance and 
hygiene, difficulty in adapting to stressful circumstances, 
and an inability to establish and maintain effective 
relationships.  Accordingly, the Board finds that the 
veteran's disability picture more nearly approximates the 
criteria for a 70 percent evaluation.  

The Board has thoroughly reviewed the evidence of record and 
has considered whether an evaluation in excess of 70 percent 
is warranted.  While the veteran has limited social contacts 
and there are clearly deficiencies in family relationships, 
there is no indication of total social impairment.  The 
veteran is able to attend PTSD group and his participation in 
the group has been described as appropriate.  He apparently 
lives with his aunt and uncle and assists them with daily 
living.  The Board acknowledges the veteran is not working 
and that the record contains an August 2004 VA opinion 
indicating the veteran remains unemployed due to his PTSD.  
The veteran, however, was previously unemployed due to 
medical and substance abuse problems.  While the veteran is 
no longer using drugs and alcohol, information in the claims 
folder indicates continued multiple medical problems.  A 
review of the record is negative for any findings of gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living, 
disorientation to time or place, or memory loss for names of 
close relatives or own name.  As such, the criteria for a 100 
percent schedular evaluation are not met or more nearly 
approximated.  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
PTSD.  The Board again acknowledges the August 2004 VA 
opinion regarding unemployability due to PTSD; however, the 
Board finds that the 70 percent evaluation awarded by this 
decision fully contemplates the occupational impairment 
caused by PTSD and that consideration of an extraschedular 
evaluation is not warranted.  The Board notes that the 
veteran has multiple medical problems and the record contains 
evidence suggesting that the veteran is unemployable in part 
due to these problems.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further 
action.  VAOPGCPREC 6-96 (1996).


ORDER

A 70 percent evaluation for PTSD, and no more, is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



